Exhibit 10.15

Quest Diagnostics Incorporated
Equity Award Grant Certificate


Grant Date:     May 15, 2015
Director:    [Name]        


Equity Award: Restricted Stock Units


No. Of Shares Underlying Award: ____


Vesting Date         % of Grant         # of RSU’s
May 15, 2016              33.3%                     
May 15, 2017          33.3%                     
May 15, 2018         33.4%        


This grant is made by Quest Diagnostics Incorporated (the “Company”) to the
director named above (the “Director”) and is subject in all respects to the
terms and condition sets forth below.


Article 1 - Plan


1.1 Plan. This Certificate is subject in all respects to the Company’s Amended
and Restated Long-Term Incentive Plan for Non-Employee Directors (the “Plan”),
which is incorporated herein by reference. The Director acknowledges that he or
she has read the terms of the Plan and that those terms shall govern in the
event of any conflict between the terms of the Plan and the terms of this
Certificate. Additional copies of the Plan may be obtained from the Company’s
Secretary, 3 Giralda Farms, Madison, New Jersey 07940.


Article 2 - RSUs


2.1 Award of RSUs. The Company awards to the Director the number of restricted
share units (“RSUs”) set forth above. Each RSU corresponds to one share of the
Company’s Common Stock and constitutes a contingent and unsecured promise of the
Company to pay the Director one share of Common Stock on the vesting date for
the RSU. The RSUs shall vest on the vesting dates set forth above, regardless of
whether the Director remains a director of the Company as of such dates.


2.2 Status as Unsecured Creditor. As the holder of RSUs, the Director has only
the rights of a general unsecured creditor of the Company. The Director will not
be a stockholder with respect to the Common Stock corresponding to the RSUs
unless and until the RSUs convert to shares.


2.3 Dividend Equivalents. Until the RSUs convert to shares, if the Company pays
a regular or ordinary dividend on its Common Stock, the Director will be paid a
dividend equivalent for vested and unvested RSUs.
2.4 Taxes. The Fair Market Value of any Common Stock delivered to the Director
under this Certificate upon conversion of any RSU will be considered taxable
income when such Common Stock is delivered to the Director.
Article 3 - General


3.1 Non-Transferability. The RSUs and any right arising hereunder shall not be
transferable other than by will or the laws of descent and distribution.


3.2 Share Ownership. The Director agrees that any shares of Common Stock issued
hereunder shall be subject to the restrictions set forth in the Company’s
Director Share Ownership Guidelines (“Minimum Share Ownership Policy”). The
Director acknowledges and agrees that the investment

1

--------------------------------------------------------------------------------

Exhibit 10.15

risk associated with the retention of any shares of Common Stock, whether
pursuant to the Minimum Share Ownership Policy or otherwise, is the Director’s
sole responsibility and the Director hereby holds the Company harmless against
any claim of loss related to the retention of such shares.


3.3 Possession of Shares. Each share of Common Stock delivered to the Director
under this Certificate be registered in the name of the Director or, if the
Director elects to hold the shares in “street name,” in the name of a broker
designated by the Director.
3.4 Interpretation. Any dispute, disagreement or matter of interpretation that
shall arise under this Certificate shall be finally determined by the
Compensation Committee of the Board of Directors of the Company in its absolute
discretion. All decisions, actions and interpretations of the Compensation
Committee shall be final, conclusive and binding upon all parties.
3.5 Governing Law. This Certificate and all rights hereunder shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
New Jersey applicable to contracts made and to be performed entirely within such
state (without reference to its principles of conflicts of law).
3.6 Additional. The Director agrees that he or she has received and reviewed a
copy of (a) the Prospectus relating to the Plan, (b) the Company’s 2014 Annual
Report on Form 10-K, and (c) the Company’s Policy dated August 1, 2012 regarding
Purchasing and Selling Securities (the “Policy”). The Director further agrees to
fully comply with the terms of the Policy.



2